Citation Nr: 1102252	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-34 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for respiratory illness, to 
include as due to asbestos exposure.

4.  Entitlement to service connection for sterility, to include 
as due to microwave radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 
1955.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2006 rating decision in which the RO denied service 
connection for bilateral hearing loss, tinnitus, respiratory 
illness, and sterility.  In December 2006, the Veteran filed a 
notice of disagreement.  A statement of the case (SOC) was issued 
in October 2007, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) later that 
same month.

In September 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of the hearing is of record.  During the hearing, the Veteran 
submitted additional evidence directly to the Board, with a 
waiver of initial RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  See 
38 C.F.R. § 20.1304 (2010).

During the hearing, the Veteran requested, and the undersigned 
granted, a 60-day abeyance period for submission of additional 
evidence in support of the claims. To date, no additional 
evidence has been received

Also in September 2010, the undersigned granted the Veteran's 
motion to advance this appeal on the Board's docket, pursuant to 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) 
(2010).

The Board's decision on the matters of service connection for 
respiratory illness, to include as due to asbestos exposure, and 
for sterility, to include as due to exposure to microwave 
radiation, is set forth below. The claims for service connection 
for bilateral hearing loss and for tinnitus are addressed in the 
remand following the order; these matters are being remanded to 
the RO via the Appeals Management Center (AMC) for additional 
development.  VA will notify the appellant when further action, 
on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished. 

2.  While the Veteran has complained of shortness of breath, 
there is no competent medical evidence that the Veteran currently 
has a chronic respiratory disability manifested by shortness of 
breath, and while the Veteran was potentially exposed to asbestos 
during service, there is no competent medical evidence or opinion 
that there exists a medical nexus between the current complaints 
and the Veteran's service, to include asbestos exposure therein.

3.  Sterility was not shown in service, and there is no competent 
evidence or opinion of record that there exists a medical nexus 
between any current sterility and service, to include any 
exposure to microwave (non-ionizing) radiation therein.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
illness, to include as due to asbestos exposure, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for sterility, to include 
as due to microwave radiation exposure, are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in an April 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claims for service 
connection.  This letter also informed the Veteran of what 
information and evidence must be submitted by the Veteran and 
what information and evidence would be obtained by VA and 
requested that the Veteran submit any pertinent evidence in his 
possession (consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect).  

While VA did not provide notice of general information pertaining 
to the assignment of disability ratings and effective dates (in 
the event any claim for service connection is granted), 
consistent with Dingess/Hartman, until December 2010, on these 
facts, the timing of such notice is not shown to prejudice the 
Veteran.  Because the Board herein denies the claims for service 
connection, no disability rating or effective date is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA, and 
private treatment records.  Also of record and considered in 
connection with the appeal is the transcript of the September 
2010 Board hearing, as well as various written statements 
provided by the Veteran and by his representative on his behalf.  
The Board finds that no additional RO action to further develop 
the record in connection with either claim herein decided is 
warranted.  

The Board acknowledges that the Veteran was not afforded a VA 
examination pertaining to his claims for service connection for 
respiratory illness and sterility.  In this case, there is no 
medical evidence whatsoever to even suggest that the Veteran has 
a diagnosed respiratory illness, or that sterility or respiratory 
illness had their onset in service, to include as due to asbestos 
or microwave radiation exposure, respectively as alleged.  On 
these facts, the current record does not reflect even a prima 
facie claim for service connection for the claimed disabilities, 
VA has no obligation to obtain any medical opinion commenting 
upon the etiology of the claimed disabilities.  See 38 U.S.C.A. § 
5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003). See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.   Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service. 38 
U.S.C.A. §§ 1110; 38 C.F.R.                § 3.303(a).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service. 38 C.F.R. § 
3.303(d).

A.  Respiratory Illness, to Include as Due to Asbestos Exposure

The Veteran contends that he is entitled to service connection 
for respiratory illness, namely chronic breathing problems, as he 
believes that this condition developed as a result of asbestos 
exposure while serving on ships during service.  

As regards asbestos exposure, there is no specific statutory or 
regulatory guidance with regard to claims for service connection 
for asbestos-related diseases.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided guidelines 
for considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-
8, Asbestos-Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA's Adjudication Procedure Manual, M21-MR, Part 
IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 
2006).  Also, an opinion by VA's Office of General Counsel 
discussed the development of asbestos claims.  See VAOPGCPREC 4-
00. VA must analyze the Veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).
The Adjudication Manual contains guidelines for the development 
of asbestos exposure cases. They indicate that inhalation of 
asbestos fibers can result in fibrosis and tumors, and produce 
pleural effusions and fibrosis, pleural plaques, mesotheliomas of 
the pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  Also noted 
is that the latent period varies from 10 to 45 or more years 
between first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief (as 
little as a month or two) or indirect (bystander disease).

The Adjudication Manual provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to the Veteran.  See also 
VAOPGCPREC 4- 2000 (April 13, 2000); Ashford v. Brown, 10 Vet. 
App. 120, 123-24 (1997) (while holding that the Veteran's claim 
had been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the Circular's 
claim-development procedures).

The Board also points out that the pertinent parts of the Manual 
guidelines on service connection in asbestos-related cases are 
not substantive rules, and that there is no presumption that a 
veteran was exposed to asbestos in service.  See Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); VAOPGCPREC 4-2000.

Considering the record in light of the above-noted legal 
authority, the Board finds that service connection for 
respiratory illness is not warranted.

The Veteran's service treatment records do not reflect that the 
Veteran complained of or was treated for a respiratory disability 
during service.  A December 1955 chest X-ray was negative with no 
defects, and there were no abnormalities listed on the Veteran's 
December 1955 discharge examination.  

The Veteran's personnel records reflect that he served on the 
U.S.S. Columbus and U.S.S. Mississippi during service.  He 
participated in guided missiles school, and his occupational 
specialty was listed as an electric and missile technician.

With respect to post service medical records, a March 2006 
private treatment report notes that the Veteran had chronic 
breathing problems related to exposure to asbestos when he was in 
service.  A March 2006 chest X-ray indicated prominent markings 
in the right lung base with no diagnosis.

The Veteran has asserted that he has shortness of breath, which 
he associates with in-service exposure to asbestos.  The 
Veteran's private physician noted chronic breathing problems, but 
did not assign a diagnosis, and a chest X-ray also did not lead 
to a diagnosis of a respiratory disability.  The Board notes that 
while the Veteran is certainly competent to report observable 
symptoms, such as shortness of breath (see 38 C.F.R. § 
3.159(a)(2), and Barr v. Nicholson, 21 Vet. App. 303 (2007)), 
shortness of breath is not, in and of itself, a chronic 
disability; but, rather, may be a manifestation of disability. 

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. § 1131; see also 38 C.F.R. § 3.310. Thus, where, as 
here, medical evidence does not establish that the Veteran has a 
disability upon which to predicate a grant of service connection, 
there can be no valid claim for service connection on any basis, 
to include exposure to asbestos.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Moreover, in this case, even if the Board was to accept the 
Veteran's assertions of shortness of breath as possibly 
indicative of current disability, or a current disability was 
otherwise shown, the claim would still have to be denied on the 
basis of medical nexus to service.  

While the Veteran's service aboard ships is indicative of 
possible asbestos exposure, there is no competent evidence or 
opinion even suggesting that there exists a medical nexus (or, 
relationship) between in-service asbestos exposure and any 
current respiratory illness.  There is also no medical evidence 
that otherwise suggests a relationship between any respiratory 
illness and service.  None of the private or VA medical records 
treatment records reflects any such comment to that effect, and 
neither the Veteran nor his representative has presented or 
identified any such existing medical evidence or opinion.

The Board acknowledges that the Veteran's private physician noted 
a history of chronic breathing problems due to asbestos exposure.  
However, this notation appears to be only the examiner recording 
the Veteran's own reported medical history, without comment.  As 
such, this notation does not constitute competent evidence of the 
required nexus. The mere transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

Furthermore, as regards any direct assertions of Veteran and his 
representative that there the Veteran has a respiratory illness 
due to in-service exposure to asbestos, no such assertions, 
alone, provide a basis for allowance of the claim.  The matters 
of diagnosis and medical etiology upon which this claim turns are 
within the province of trained medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons without 
the appropriate medical training and expertise, neither is 
competent to render a probative (persuasive) opinion on such a 
medical matter. See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board concludes that the claim 
for service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the- doubt doctrine.  However, as no competent, 
probative evidence supports a finding that the Veteran has 
respiratory illness or disease that is medically-related to 
service (to include any asbestos exposure therein), that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B.  Sterility, to Include as Due to Exposure to Microwave 
Radiation

In addition to the basic legal authority noted above, it is noted 
that, specific to claim based upon exposure to ionizing radiation 
during service, service connection can be demonstrated by three 
different methods.  See Hilkert v. West, 11 Vet. App. 284, 289 
(1998).

First, if a veteran exposed to radiation during active duty later 
develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a 
rebuttable presumption of service connection arises.  See 38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Second, 
service connection may be established if a radiation- exposed 
veteran develops a "radiogenic disease". See 38 C.F.R. § 3.311.  
Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus between 
the claimed condition and exposure to ionizing radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). See also Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Here, however, the Veteran has alleged that his sterility is due 
to exposure to microwave radiation from handling naval radar 
equipment during service.  The United States Court of Appeals for 
Veterans Claims (Court) has taken judicial notice that naval 
radar equipment emits microwave- type non-ionizing radiation 
which is not subject to review under the ionizing radiation 
statute and regulations.  Rucker, 10 Vet. App. at 72-74.  The 
Veteran's radiation claim is solely based upon exposure to non-
ionizing radiation through use of radar equipment,  

Thus, as radar and electromagnetic frequency fields are forms of 
non-ionizing radiation, and there is no evidence or allegation of 
ionizing radiation exposure,  the presumptions for service 
connection under 38 C.F.R. §§ 3.309(d) and 3.311 (cited above) 
are not applicable.  As such, the basic legal authority governing 
claims for service connection is applicable here.  Considering 
the pertinent evidence in light of such authority, the Board 
finds that service connection for sterility must be denied.

The Veteran's service treatment records reflect that while 
hematuria, cystitis, and urethral discharge were all noted in 
service, sterility was not indicated.  Likewise, the report of 
the Veteran's December 1955 discharge examination includes no 
notation as to any sterility or other genitourinary abnormality. 

Post service,  a March 2006 private medical reports notes a 
history of radiation exposure with sterility during the Veteran's 
military service.  The treating physician also noted benign 
prosthetic hypertrophy on treatment and erectile dysfunction.  

The Board notes that the above-cited evidence reflects some 
suggestion of a post-service diagnosis of sterility.  However, 
there is no competent evidence or opinion even suggesting that 
there exists a medical nexus between any current sterility and 
any incident of service, to include allege microwave exposure.  
None of the private or VA medical records treatment records of 
record reflects any such comment to that effect, and neither the 
Veteran nor his representative has presented or identified any 
such existing medical evidence or opinion.

The Board again acknowledges that the Veteran's private physician 
noted a history of sterility due to in-service radiation 
exposure.  However, as this notation also appears to be a mere 
reiteration of the Veteran's own reported medical history, it 
does not constitute competent evidence of the required nexus.  
See Grover, 12 Vet. App. at 112; Leshore, 8 Vet. App. at 409.

Furthermore, as regards any direct assertions of Veteran and his 
representative that there the Veteran has sterility due to in-
service radiation exposure, no such assertions alone, provide a 
basis for allowance of the claim, as the Veteran and his 
representative are not competent to render a probative opinion on 
medical etiology.  See Jones, 7 Vet. App. at 137-38,  Bostain, 11 
Vet. App. at 127; Routen,10 Vet. App. at 186.  Again, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board concludes that the claim 
for service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the- doubt doctrine.  However, as no competent, 
probative evidence supports a finding that any current sterility 
is medically-related to service (to include any microwave 
radiation exposure therein), that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 1 Vet. 
App. at 53- 56.


ORDER

Service connection for respiratory illness, to include as due to 
asbestos exposure,
is denied.

Service connection for sterility, to include as due to microwave 
radiation exposure,
is denied.



REMAND

The Board review of the claims file reveals that further RO 
action in the remaining claims on appeal is warranted.

As noted above, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  Specific to claims for service connection, impaired 
hearing is considered a disability for VA purposes when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran contends that he is entitled to service connection 
for bilateral hearing loss and tinnitus, as he believes that 
these disabilities are a result of in-service noise exposure.  In 
various statements and during his September 2010 Board hearing, 
the Veteran claimed that he was exposed to acoustic trauma while 
service on ships, including anti-aircraft gunfire, guided missile 
firing, and shipyard noise.  

The Board notes that service treatment records do not indicate 
complaints of or treatment for hearing loss or tinnitus.  
Nonetheless, the Veteran attributes his current hearing loss and 
tinnitus to in-service noise exposure, and evidence has been 
received post-service that suggests that there exists a medical 
nexus between current hearing loss and tinnitus and the Veteran's 
military service.

A December 2005 VA outpatient treatment report indicates that the 
Veteran reported increasing difficulty hearing.  An audiometric 
evaluation revealed sloping mild-to-severe sensorineural hearing 
loss at .5 to 8 kilohertz in the right ear and sloping mild-to-
severe sensorineural hearing loss from 1 to 8 kilohertz in the 
left ear.  Based solely upon information provided by the Veteran, 
the VA audiologist found that the bilateral hearing loss and 
reported tinnitus are at least as likely as not related to noise 
exposure experienced while on active service.

However, this report does not include the audiometric and speech 
discrimination testing results needed to ascertain whether the 
Veteran has bilateral hearing loss to an extent recognized as a 
disability for VA purposes.  In addition, there is no indication 
in the report that the Maryland CNC test was used to determine 
speech discrimination, as by prescribed by 38 C.F.R. § 4.85.  
There is no discussion of the Veteran's complete hearing loss 
history, including onset of tinnitus and hearing loss, or 
potential post service noise exposure.  Moreover, the audiologist 
did not offer any rationale for her conclusion as to the etiology 
of the hearing loss and tinnitus.

In light of the above, the Board finds that current testing 
results, and medical opinion based on full review of the record 
and supported by stated rationale, are needed to resolve the 
claims for service connection on appeal.  See 38 U.S.C.A.      § 
5103; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the RO should arrange for the Veteran to undergo an 
ear, nose, and throat (ENT) examination by an appropriate 
physician-with appropriate audiometric and speech discrimination 
testing-at a VA medical facility.  The Veteran is hereby advised 
that failure to report to the scheduled examination and/or 
testing, without good cause may result in denial the claims for 
service connection for bilateral hearing loss and for service 
connection for tinnitus (as each original claim will be 
adjudicated on the basis of evidence of record).  See 38 C.F.R. § 
3.655 (2010).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  If the Veteran fails to 
report to the scheduled examination and/or testing, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of appointment(s) sent to him by 
the pertinent medical facility.
  
Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claims remaining on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  The RO's adjudication of these claims must 
include consideration of all pertinent evidence added to the 
claims file since the RO's last adjudication of each claim.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1. The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claims for service 
connection for bilateral hearing loss and 
tinnitus.  The RO should explain the type 
of evidence that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records and responses 
received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe 
further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo ENT examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  

Audiometric testing and Maryland CNC speech 
discrimination testing should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  

Based on the testing results, with respect 
to each ear, the examiner should clearly 
indicate whether the Veteran has hearing 
loss to an extent recognized as a 
disability for VA purposes.  The examiner 
should also indicate whether the Veteran 
currently has tinnitus.

Then, with respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) had its onset in or 
is otherwise medically related to service.  

In rendering the requested opinion, the 
physician should consider and discuss in- 
and post-service treatment records, as well 
as the Veteran's assertions as to in-
service noise exposure.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination and/or testing, the 
RO must obtain and associate with the 
claims file a copy of any notice(s) of the 
date and time of the appointment(s) sent to 
him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND. If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for bilateral hearing 
loss and tinnitus in light of all evidence 
and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.   See Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).   The RO is reminded that 
this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


